Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian L. Davis appeals the district court’s order dismissing his federal action against the Hampton Public School District. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Davis v. Hampton Pub. Sch. Dist./Special Educ., No. 4:10-cv-00084-RBS-TEM (E.D.Va. July 19, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.